187 F.2d 335
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.L. B. HOSIERY CO., Incorporated, and Lee Maisel, Doing Business as Myerstown Hosiery Mills, Respondents.
No. 10362.
United States Court of Appeals Third Circuit.
Argued February 21, 1951.
Decided March 1, 1951.

Franklin C. Milliken, Washington, D. C., Julian E. Goldberg, Philadelphia, Pa. (George J. Bott, General Counsel, David P. Findling, Associate General Counsel, A. Norman Somers, Asst. General Counsel, and Samuel M. Singer, Attorneys, National Labor Relations Board, all of Washington, D. C., on the brief), for American Federation of Hosiery Workers, for petitioner.
No argument by respondents.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
This is a petition by the National Labor Relations Board to enforce an order rendered against the respondents. An examination of the record shows that the Board's conclusions are based upon substantial evidence and that the terms of the Board's order are responsive to the facts found.


2
The petition for enforcement will, therefore, be granted and a form of decree may be submitted.